El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Juan Rivera López de Victoria, dueño de una finca rús-tica de seiscientas veinticinco milésimas de cuerda, o sea 2,459.2 metros cuadrados, segregó y vendió a doña Angustia Rodríguez 160 metros cuadrados, quedándole un remanente de 2,299.2. metros cuadrados.
■ Por escritura de 23 de agosto de 1945, el señor Rivera segregó del indicado remanente de 2,299.2 metros un predio de 334 metros cuadrados, quedando reducida la finca a 1,965.2 metros cuadrados. Por la misma escritura el Sr. Rivera vendió dicho remanente de 1,965.2 metros cuadrados a don Emérito Velázquez.
*421Presentada la escritura al Registro de la Propiedad de Cagnas para la inscripción de dicha finca a nombre' del Sr. Velázquez, negóse el Registrador a practicar la inscripción solicitada “por resultar que al subdividirse el solar que trata de inscribirse no se ha cumplido con lo dispuesto en el apar-tado final del artículo primero del Reglamento de Lotifieación, que determina que el Registrador de la Propiedad, antes de proceder a aceptar tales divisiones o segregaciones para re-gistrarlas requerirá de la parte interesada la certificación expedida al efecto por la Junta de Planificación, Urbaniza-ción y Zonificación de Puerto Rico, cuya certificación no se acompaña según lo determina dicho Reglamento.”
No estando conforme con la nota denegatoria del Regis-trador, el Sr. Velázquez interpuso el presente recurso, ale-gando que el registrador ha interpretado erróneamente la ley, pues no se trata de inscribir una o varias segregaciones y sí de la inscripción del remanente de una propiedad.
El artículo 1 del Reglamento de Lotifieación, aprobado por la Junta de^ Planificación, Urbanización y Zonificación, excluye de sus disposiciones a las “divisiones y lotificaciones de fincas en la zona rural para fines agrícolas, cuando el área, tanto del remanente como de cada una de las nuevas fincas resulte de cinco (5) cuerdas o mayor”. El mismo ar-tículo, en su segundo párrafo, dispone que cuando el rema-nente o las nuevas fincas resulten, respectivamente, con un área menor de cinco (5) cuerdas, la lotifieación o división de una finca podrá ser dispensada expresamente de cumplir con el Reglamento, por la Junta de Planificación.
En Vega v. Registrador, ante, pág. 105, resolvimos que “para que una lotifieación esté exenta de' las disposiciones del Reglamento y pueda ser inscrita sin la dispensa otor-gada por la Junta, es necesario que el área de la finca se-gregada sea por lo menos de cinco cuerdas y que el área del remanente de la finca principal tampoco sea menor de cinco cuerdas”. En el caso de autos tanto la finca segre: *422gada como el alegado remanente tienen, respectivamente, un área de menos de cinco cuerdas. Ninguna de las dos par-celas puede ser inscrita sin la dispensa de la Junta.

La nota recurrida debe ser confirmada.